Exhibit 10.2

SECURITY AGREEMENT

This Security Agreement (this “Agreement”), dated as of July 1, 2010, is entered
into between Exelixis Inc. (“Obligor”) in favor of Deerfield Private Design
Fund, L.P. and Deerfield Private Design International, L.P (together, the
“Secured Party”).

W I T N E S S E T H:

WHEREAS, Obligor has entered into a Note Purchase Agreement, dated as of the
date hereof (the “Note Purchase Agreement”), with the Secured Party;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Obligor and the Secured Party agree as follows:

1. Grant of Security Interest.

(a) To secure payment and performance of the Obligations (as defined below),
Obligor hereby grants to Secured Party a security interest in all property and
interests in property of Obligor, whether now owned or hereafter acquired or
existing, and wherever located (together with all other collateral security for
the Obligations at any time granted to or held or acquired by Secured Party,
collectively, the “Collateral”), including, without limitation, the following:

(i) all Accounts;

(ii) all Receivables;

(iii) all Equipment;

(iv) all General Intangibles;

(v) all Inventory;

(vi) all Investment Property ; and

(vii) all proceeds and products of (i), (ii), (iii), (iv), (v) and (vi).

(b) Notwithstanding anything to the contrary contained in Section 1(a) above,
the types and items of Collateral described in such Section 1(a) shall not
include (i) now existing and hereafter created Intellectual Property; provided,
however, that the Collateral does include and the security interest taken shall
include all payments, royalties and all other forms of compensation,
remuneration and proceeds receivable by Obligor derived or resulting from,
directly or indirectly, any exploitation (including but not limited to the use
or licensing thereof) of now existing and hereafter created Intellectual
Property, (ii) all payments, royalties and all other forms of compensation,
remuneration, economic rights and proceeds (collectively,

 

1



--------------------------------------------------------------------------------

“Payments”) derived or resulting from, directly or indirectly, any exploitation
(including but not limited to the use of licensing thereof) of now existing and
hereafter created Intellectual Property or Inventory only to the extent, and for
so long as, rights to such Payments have been granted to any other Person
pursuant to a Development/Commercialization Agreement not prohibited by the Note
Purchase Agreement (it being agreed that all other Payments shall constitute
Collateral), (iii) any permit or license issued by a Government Authority to
Obligor or any agreement to which Obligor is a party, in each case, only to the
extent and for so long as the terms of such permit, license or agreement or any
law, rule, regulation or order applicable thereto, validly prohibit the creation
by Obligor of a security interest therein in favor of the Secured Party (after
giving effect to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or
any successor provision or provisions) or any other applicable law (including
the Bankruptcy Code) or principles of equity); (iv) accounts at Silicon Valley
Bank in which a security interest has been granted by Obligor to Silicon Valley
Bank pursuant to that certain Loan and Security Agreement, dated as of May 22,
2002, between Obligor and Silicon Valley Bank, as such agreement may be amended,
supplemented, or otherwise modified from time to time or as may be replaced or
refinanced in compliance with the Note Purchase Agreement, (v) the deposit
Accounts, Inventory and Equipment (and proceeds thereof) subject to Liens or
negative pledges in favor of GlaxoSmithKline plc (as successor to Smith Kline
Beecham Corporation) in connection with that certain Loan and Security
Agreement, dated as of October 28, 2002 and as amended, supplemented or
otherwise modified from time to time, by and between Smith Kline Beecham
Corporation and Obligor; (vi) any property of a person existing at the time such
person is merged into or consolidated with Obligor that is subject to a
Permitted Lien to the extent the contract or other agreement in which such Lien
is granted validly prohibits the creation of any other Lien on such property;
(vii) any asset only to the extent and for so long as the terms of any
agreement, law, rule, regulation or order applicable thereto, validly prohibit
the creation by Obligor of a security interest in such asset in favor of the
Secured Party (after giving effect to the UCC of any applicable jurisdiction or
any other applicable law (including the Bankruptcy Code) or principles of
equity); and (viii) any equity interests (other than equity interests of a
wholly-owned Subsidiary) if the granting of a security interest in such equity
interests is prohibited by the applicable joint venture, shareholder, stock
purchase or similar agreement (after giving effect to the UCC of any applicable
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity).

(c) Perfection of Security Interests.

(i) Obligor authorizes Secured Party (or its agent) to file at any time and from
time to time such financing statements with respect to the Collateral naming
Secured Party or its designee as the secured party and Obligor as debtor, as
Secured Party may require, and including any other information with respect to
Obligor or otherwise required by part 5 of Article 9 of the UCC of such
jurisdictions as Secured Party may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on or after the date hereof. Obligor authorizes
Secured Party to adopt on behalf of Obligor any symbol required to authenticate
any electronic filing. In no event shall Obligor at any time file, or permit or
cause to be filed while any Obligations remain outstanding, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming Secured Party or its
designee as secured party and Obligor as debtor.

 

2



--------------------------------------------------------------------------------

(ii) Obligor shall take any other action reasonably requested by Secured Party
from time to time to cause the attachment and perfection of, and the ability of
Secured Party to enforce, the security interest of Secured Party in the
Collateral; provided, however, unless an Event of Default shall have occurred
and be continuing, the Obligor shall not be required to deliver or file any
account control agreements, mortgages, leasehold mortgages, fixture filings,
bailee letters or collateral access agreements or physically deliver or
otherwise provide control of any Collateral to the Secured Party.

2. Covenants Relating to Collateral; Indebtedness; Dividends. Obligor covenants
that:

(a) it will give Secured Party twenty (20) days’ prior written notice of any
change to its name;

(b) it will give Secured Party twenty (20) days’ prior written notice of any
change to its chief executive office or its mailing address; and

(c) it will give Secured Party twenty (20) days’ prior written notice of any
change to its type of organization, jurisdiction of organization or other legal
structure.

3. Remedies.

Upon the occurrence and during the continuance of an Event of Default,
(i) Secured Party shall have the right to exercise any right and remedy provided
for herein, under the UCC (as defined below) and at law or equity generally,
including, without limitation, the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process; and (ii) with or without having the Collateral
at the time or place of sale, Secured Party may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Secured Party may elect.

4. Representations and Warranties. Obligor hereby represents and warrants to
Secured Party that:

(a) Obligor is a corporation duly organized and validly existing under the laws
of Delaware.

(b) The exact legal name of Obligor is as set forth on the signature page of
this Agreement. Obligor has not, during the past five years, been known by or
used any other composite or fictitious name or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its properties or assets out of the ordinary course of
business.

(c) The chief executive office and mailing address of Obligor are located only
at the address identified as such on Schedule 4(c) and its only other places of
business and the only other locations of Collateral, if any, are at the
addresses set forth on Schedule 4(c).

 

3



--------------------------------------------------------------------------------

(d) Obligor represents and warrants to Secured Party that there is no
Development/ Commercialization Agreement in effect on the date hereof that
prohibit the creation of the security interest provided for in this Agreement
and covenants not to enter into any such Development/Commercialization
Agreement.

5. Expenses of Obligor’s Duties; Secured Party’s Right to Perform on Obligor’s
Behalf.

(a) Obligor’s agreements hereunder shall be performed by it at its sole cost and
expense.

(b) If Obligor shall fail to do any act which it has covenanted to do hereunder,
and such failure has an adverse effect on the security interest granted hereby,
Secured Party may (but shall not be obligated to) do the same or cause it to be
done, either in its name or in the name and on behalf of Obligor, and Obligor
hereby irrevocably authorizes Secured Party so to act.

6. No Waivers of Rights hereunder; Rights Cumulative.

(a) No delay by Secured Party in exercising any right hereunder, or in enforcing
any of the Obligations, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right preclude other or further exercises thereof or
the exercise of any other right. No waiver of any of the Obligations shall be
enforceable against Secured Party unless in writing and signed by an officer of
Secured Party, and unless it expressly refers to the provision affected; any
such waiver shall be limited solely to the specific event waived.

(b) All rights granted Secured Party hereunder shall be cumulative and shall be
supplementary of and in addition to those granted or available to Secured Party
under any other agreement with respect to the Obligations or under applicable
law and nothing herein shall be construed as limiting any such other right.

7. Termination. This Agreement shall continue in full force and effect until all
Obligations shall have been paid and satisfied in full.

8. Applicable Law and Consent to Non-Exclusive New York Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereof other than Sections 5-1401 and 5-1402 of the General
Obligations Law of such State.

(b) Each Obligor and Secured Party (together, the “Parties” and individually, a
“Party”) hereby irrevocably submits to the jurisdiction of the state and federal
courts sitting in The City of New York, borough of Manhattan or the City of San
Francisco for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or other
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court or that such court, action or other proceeding is improper or is
an inconvenient venue for such proceeding. Final non-appealable judgment against
any Party in any such action, suit or other proceeding shall be conclusive and
may be enforced in any jurisdiction by suit on the judgment. Nothing contained
in this Agreement shall affect the right of either Party to commence legal

 

4



--------------------------------------------------------------------------------

proceedings in any court having jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other legal papers upon the
other Party in any manner authorized by the laws of any such jurisdiction. Each
Party irrevocably waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
action, suit or other proceeding arising out of or relating to this Agreement,
brought in the courts of the State of New York or in the United States District
Court for the Southern District of New York, and any claim that any such action,
suit or other proceeding brought in any such court has been brought in an
inconvenient forum.

(c) Each Party hereby waives any and all rights to demand a trial by jury in any
action, suit or other proceeding arising out of this Agreement or the
transactions contemplated by this Agreement.

(d) To the extent that the Parties may, in any suit, action or other proceeding
brought in any court arising out of or in connection with this Agreement, be
entitled to the benefit of any provision of law requiring any Party, as
applicable, in such suit, action or other proceeding to post security for the
costs of any other Party, as applicable, or to post a bond or to take similar
action, the Parties hereby irrevocably waive such benefit, in each case to the
fullest extent now or hereafter permitted under any applicable laws.

9. Additional Definitions. As used herein:

(a) All terms used herein which are defined in Article 1 or Article 9 of the UCC
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Obligor and Secured Party pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”. The words “it” or “its” as used herein shall be deemed to refer to
individuals and to business entities. Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the Note
Purchase Agreement.

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Obligor or in which Obligor now holds or hereafter acquires or receives any
right, interest or license, and shall include, in any event, any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished,
any patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and any
applications therefor, whether registered or not, and the goodwill of the
business of Obligor connected with and symbolized thereby, know-how, operating
manuals, inventions, formulae, processes, gene sequences, cell lines, assays,
biological materials, compounds, compound libraries, research, clinical and
commercial compounds derived from such libraries,

 

5



--------------------------------------------------------------------------------

along with the associated active pharmaceutical ingredients and related
formulations (other than Inventory held for sale), new drug applications and
investigational new drug applications or other regulatory filings relating to
any drugs or compounds, trade secret rights, rights to unpatented inventions,
and any claims for damage by way of any past, present, or future infringement of
any of the foregoing, and any licenses to use any of the foregoing.

“Obligations” means:

(1) the full and prompt payment by Obligor when due of all obligations and
liabilities to Secured Party, whether now existing or hereafter arising, under
the Financing Documents and the due performance and compliance by Obligor with
the terms thereof;

(2) any and all sums advanced in accordance with the terms of the Financing
Documents or applicable law by Secured Party in order to preserve the Collateral
or to preserve the Secured Party’s security interest in the Collateral; and

(3) in the event of any proceeding for the collection or enforcement of any
obligations or liabilities of Obligor referred to in the immediately preceding
clauses (1) and (2), the reasonable expenses of re-taking, holding, preparing
for sale, selling or otherwise disposing of or realizing on the Collateral, or
of any other exercise by Secured Party of its rights hereunder, together with
reasonable attorneys’ fees and court costs.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Secured Party may otherwise determine); provided, however, that if, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of Secured Party’s security interest in any Collateral is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code (including
the Articles thereof) as in effect at such time in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

10. Notices. Any notice, request or other communication to be given or made
under this Agreement shall be in writing. Such notice, request or other
communication shall be deemed to have been duly given or made when it shall be
delivered by hand, courier (confirmed by facsimile), or facsimile (with a hard
copy delivered within two (2) Business Days) to the Party to which it is
required or permitted to be given or made at such Party’s address specified
below or at such other address as such Party shall have designated by notice to
the other Parties.

 

6



--------------------------------------------------------------------------------

For the Obligor:

If sent via U.S. Postal Service:

Exelixis, Inc.

170 Harbor Way

P.O. Box 511

South San Francisco, CA 94083-0511

Attn: Executive Vice President and General Counsel

If sent via any other carrier:

Exelixis, Inc.

Receiving Dept.

220 E. Grand Ave.

South San Francisco, CA 94080

Attn: Executive Vice President and General Counsel

Facsimile: (650) 837-7179

with a courtesy copy to:

Cooley LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Suzanne Sawochka Hooper, Esq.

Facsimile: (650) 849-7400

For the Secured Party c/o:

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York 10017

Attention: James E. Flynn

Facsimile: (212) 573-8111

with a courtesy copy to:

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5827

Attention: Robert I. Fisher

 

7



--------------------------------------------------------------------------------

11. General.

(a) This Agreement shall be binding upon the assigns or successors of Obligor
and shall inure to the benefit of and be enforceable by Secured Party and its
successors, transferees and assigns.

(b) This Agreement contain the entire understanding of the Parties with respect
to the matters covered thereby and supersede any and all other written and oral
communications, negotiations, commitments and writings with respect thereto. The
provisions of this Agreement may be waived, modified, supplemented or amended
only by an instrument in writing signed by the authorized officer of each Party.

(c) If any provision contained in this Agreement shall be invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provision.

(d) This Agreement and in any document, certificate or statement delivered
pursuant thereto or in connection therewith shall be considered to have been
relied upon by the Parties and shall survive the execution and delivery of this
Agreement regardless of any investigation made by any other Party or on its
behalf, and shall continue in force until the Obligations shall have been fully
paid, and Secured Party shall not be deemed to have waived, by reason of
purchasing the Notes, any default that may arise by reason of such
representation or warranty proving to have been false or misleading,
notwithstanding that the Purchasers may have had notice or knowledge that such
representation or warranty was false or misleading on the date hereof.

(e) Neither the failure of, nor any delay on the part of, any Party in
exercising any right, power or privilege hereunder, or under any agreement,
document or instrument mentioned herein, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege hereunder,
or under any agreement, document or instrument mentioned herein, preclude other
or further exercise thereof or the exercise of any other right, power or
privilege; nor shall any waiver of any right, power, privilege or default
hereunder, or under any agreement, document or instrument mentioned herein,
constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Purchasers upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Purchasers in respect of any such default, or any
acquiescence by it therein, affect or impair any right, power or remedy of the
Purchasers in respect of any other default. All rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies otherwise
provided by law.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.

 

OBLIGOR:

EXELIXIS INC.

   

SECURED PARTY:

DEERFIELD PRIVATE DESIGN FUND, L.P.

      By:   Deerfield Capital, L.P., General Partner       By:   J.E. Flynn
Capital, LLC, General Partner By:   /s/ Frank Karbe     By:   /s/ James E. Flynn
  Name: Frank Karbe       Name James E. Flynn   Title  Executive Vice President
and       Title  President             Chief Financial Officer            

SECURED PARTY:

DEERFIELD PRIVATE DESIGN INTERNATIONAL, L.P.

      By:   Deerfield Capital, L.P., General Partner       By:   J.E. Flynn
Capital, LLC, General Partner       By:   /s/ James E. Flynn         Name James
E. Flynn         Title  Director

 

9



--------------------------------------------------------------------------------

SCHEDULE 4(c)

TO

SECURITY AGREEMENT

CHIEF EXECUTIVE AND MAILING OFFICE

LOCATION OF COLLATERAL

Chief Executive Office:

210 E. Grand Ave.

South San Francisco, CA 94080

Mailing Addresses:

If sent via U.S. Postal Service:

170 Harbor Way

P.O. Box 511

South San Francisco, CA 94083-0511

If sent via any other carrier:

Receiving Dept.

220 E. Grand Ave.

South San Francisco, CA 94080

Other Locations of Collateral:

See attached.

 

10



--------------------------------------------------------------------------------

Location of Collateral

The following locations hold the Company’s Property and Equipment:

169 E. Grand Ave.

South San Francisco, CA 94080

170 E. Grand Ave.

South San Francisco, CA 94080

210 E. Grand Ave.

South San Francisco, CA 94080

220 E. Grand Ave.

South San Francisco, CA 94080

240 E. Grand Ave.

South San Francisco, CA 94080

The following locations hold the Company’s cash, cash equivalents, marketable
securities and long-term investments:

Wells Fargo Bank

Palo Alto, CA

Morgan Stanley

San Francisco, CA

Columbia Management

San Francisco, CA

Silicon Valley Bank

San Francisco, CA